Citation Nr: 9913141	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  94-44 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for left C6 
herniated nucleus pulposus with radiculopathy, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
December 1992.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 1994 rating determination by the Huntington, West 
Virginia Regional Office (RO).  

As originally developed for appeal, the veteran's claim 
included the additional issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability.  However, the veteran indicated at his 
February 1999 videoconference hearing that he did not wish to 
pursue a total disability rating and the issue was withdrawn.

In current status the case returns to the Board following the 
completion of development made pursuant to its May 1998 
remand.


FINDINGS OF FACT

1.  The veteran's service-connected cervical spine disability 
is primarily manifested by radiating neck pain, left arm 
numbness and moderate limitation of motion with intermittent 
relief.

2.  The veteran's service-connected lumbar spine disability 
is manifested by mild low back pain and slight limitation of 
motion.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for left C6 
herniated nucleus pulposus with C6 radiculopathy have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. § 4.71a, Codes 5290, 5293 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.71a, Codes 5003, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  Service medical records show the veteran 
sustained injuries to his cervical spine in an automobile 
accident and again while playing football.  He was also 
evaluated for complaints of low back pain and reported 
recurring back pain at discharge.  

On VA examination in January 1993 the veteran complained of 
radiating neck pain in the left shoulder when lifting heavy 
objects and on extending the neck.  He also complained of 
left shoulder soreness and numbness involving the left thumb 
and index finger extending into the arm.  He complained of 
left arm weakness and dull occipital headaches.  The veteran 
also complained of low back pain.  There was no radiation 
into the leg and no numbness or weakness, sphincter 
disturbance or muscle atrophy.  On examination the veteran 
had hyperesthesia involving the left thumb and index finger.  
The left biceps muscle was mildly decreased compared with the 
right.  All other reflexes, including triceps, knee and ankle 
reflexes were normal.  The veteran easily walked on his toes 
and heels and was able to perform deep knee bends.  
Examination of the cervical spine showed flexion to 35 
degrees and extension to 20 degrees with pain.  Lateral tilt 
was 20 degrees bilaterally and rotation was 60 degrees to 
each side.  There was tenderness of the left trapezius and 
left paraspinal muscles.  No trigger points were noted.  
Examination of the lumbar spine showed flexion to 80 degrees, 
extension to 20 degrees and lateral tilt to 20 degrees.  
Straight leg raising caused some discomfort in the low back 
at 70 degrees on the left side.  Sitting straight leg raising 
test was negative bilaterally.  Patrick's test was negative 
bilaterally.  A March 1992 magnetic resonance imaging (MRI) 
showed some loss of disc space with herniation at the C5-C6 
level.  An electromyography (EMG) in June 1992 showed left C7 
radiculopathy.  X-rays of the cervical spine showed very 
minimal degenerative disc disease changes of the lower 
cervical spine.  X-rays of the lumbar spine showed very 
slight intervertebral disc narrowing between L5-S1 
posteriorly and developmental pseudo-articulation of L5 to S1 
on the left side.  The clinical impression was left C6 
herniated nucleus pulposus with C6 radiculopathy and low back 
syndrome.  

In March 1993 service connection was established for left C6 
herniated nucleus pulposus of the cervical spine with 
radiculopathy and degenerative disc disease of the lumbar 
spine.  Evaluations of 20 percent and 10 percent were 
assigned, respectively.  

VA outpatient treatment records from April 1993 to February 
1994 show the veteran underwent neurological evaluation in 
September 1993.  An MRI showed left C6 radiculopathy 
secondary to a herniated C5-6 disc.  It was noted the veteran 
desired conservative treatment and he was referred for 
physical therapy.  At that time he complained of left upper 
extremity weakness, numbness and pain.  He had decreased 
strength of the left upper extremity and active range of 
motion of the cervical spine was within normal limits with 
the exception of extension, which was limited secondary to 
radiculopathy pain.  MRI of the cervical spine in February 
1994 showed central and right C6-7 herniation with 
compression of foramen and straightening of lordosis.  

On VA examination in March 1994 the veteran complained of 
intermittent pain in the left shoulder and left intrascapular 
muscle regions, radiating into the left shoulder and left 
biceps area, weakness of the left arm, numbness of the left 
thumb and index finger, pain on movement of the neck, 
occasional low back discomfort and a stinging pain in his 
left hip when exercising.  On examination the veteran held 
his neck well while conversing without obvious evidence of 
discomfort and was able to get up on the examining table 
without difficulty.  He was also able to bend over and remove 
his shoes.  Motor strength was 5/5 in all four extremities 
except for the left interosseous muscle which was 4+/5.  He 
did have some giveway weakness of the left-hand grip, as well 
as the left triceps muscle.  He had mild hypalgesia involving 
the left thumb.  Muscle, strength and reflexes were 
symmetric.  Left biceps reflex was mildly diminished.  Knee 
and ankle reflexes were normal and cerebellar functions were 
normal.  The veteran was easily able to walk on his toes and 
heels.  He was also able to tandem walk and perform deep knee 
bends.  Spine percussion elicited no tenderness in the lumbar 
area, but there was mild tenderness over the C7 spine and in 
the left intrascapular muscle region.  Straight leg raising 
was negative and there was mild tenderness on deep palpation 
of the left buttock.  The clinical impression was left C6 
herniated nucleus pulposus and mild low back syndrome.  The 
examiner noted that although the veteran reported radicular-
type symptoms involving the neck and left upper extremity and 
reported that his symptoms have worsened, the current 
findings were not significantly different from the previous 
1993 examination.  There was no evidence of lumbosacral 
radiculopathy.  

In an April 1994 rating decision increased evaluations were 
denied for both the cervical and lumbar spine disabilities.  
The RO noted that the veteran's cervical spine disability was 
currently being evaluated based on moderate loss of motion as 
well as degenerative disc disease.  

Additional evidence of record includes a MRI report of the 
lumbar spine in March 1995 which revealed a small left-sided 
herniation at L4-5 with exit foraminal stenosis.

The veteran presented testimony at a RO hearing in March 1995 
about the severity of his neck and back disabilities.  He 
testified that he was employed as a corrections officer prior 
to service but was unable to meet the physical requirements 
for the job after service.  He was currently pursuing 
employment as a barber stating that he experienced difficulty 
in that occupation as well.  He testified that his arm tends 
to fall asleep when held at shoulder level and that he had to 
work slowly.  He also testified that he had to change 
positions when sleeping due to his neck disability and this 
disturbed his sleep.  He testified that both disabilities 
affected his ability to work around the house, hunt and 
participate in sports.  The veteran's wife gave additional 
supportive testimony on the veteran's behalf.

On VA examination in January 1997 the veteran complained of 
sharp neck pains in the back of his neck down into the left 
arm, index finger and thumb.  He used medication and heat for 
relief and a cervical collar when driving over rough roads.  
He indicated that surgery had been recommended.  He also 
complained of pain in the lumbosacral junction at the midline 
in the beltline.  The pain would be occasionally sharp and 
was treated with heat and exercises.  On examination the 
veteran had pain on compression of the neck.  He could flex 
to 30 degrees, extend to 20 degrees and turn to the right and 
left both to 30 degrees.  Examination of the lumbosacral 
spine showed the pelvis was level.  The veteran had lumbar 
flexion to 36 degrees, extension to 20 degrees and bilateral 
bending to 30 degrees.  Reflexes in the knees and ankles were 
present.  Straight leg raising on the right was 48 degrees 
and 50 degrees on the left.  X-rays of the lumbar spine were 
within normal limits and studies of the cervical spine were 
negative.  The diagnosis was cervical neuritis to the left 
upper extremity and history of ruptured disc at C4-5.  There 
was no diagnosis pertaining to the lumbar spine.  

The veteran was scheduled for additional VA examination 
pursuant to a May 1998 Board remand.  On examination in 
August 1998 the veteran reported that he worked eight hours a 
day as a barber instructor and had lost no time from work in 
the past two years although he did have neck pain while 
working.  His primary complaint was of intermittent pain 
along the left side of his neck radiating down his left upper 
extremity into the index and middle fingers.  After prolonged 
standing he has flare-ups during which his left hand becomes 
numb.  He stops work but is able to resume after awhile.  On 
examination of the cervical spine there was no trapezius 
atrophy noted.  The elevation of the left shoulder was a 
little weaker than the right shoulder.  The biceps reflexes 
were 1+ and equal and radial reflexes were also 1+ and equal.  
Flexion, which was normally 65 degrees, was done to 30 
degrees limited by pain.  Extension, normally 50 degrees, was 
done to 30 degrees limited by pain.  Lateral bending, 
normally 40 degrees, was done to 40 degrees with some pain on 
right lateral bending but none to the left.  Rotation, 
normally to 55 degrees, was done to 55 degrees with no 
evidence of pain.  X-rays of the cervical spine showed slight 
narrowing of the disc space between C5-6 and C6-7, with no 
other abnormality noted.  The diagnosis was herniated nucleus 
pulposus at C6 and secondary left upper extremity 
radiculitis.  The examiner concluded that the veteran's disc 
syndrome was moderate.

With respect to the lumbar spine the veteran complained of 
low back pain in the center of his back at the L4-5 level 
with occasional radiation of pain to the left hip.  Prolonged 
sitting causes an onset of backache and if driving he must 
stop after an hour and "walk it off.  On examination the 
veteran did not walk with a limp and removed his clothes 
easily.  He indicated the area of L5 in the center of his 
spine as the site of the backache.  There was no muscle spasm 
noted and no deformity of the spine.  Extension was done to 
22 degrees with slight back pain and flexion was to 60 
degrees.  He had pain in the lower back but there was no 
muscle spasm noted.  Rotation was to 35 degrees with slight 
discomfort to the right.  Lateral bending was to 20 degrees 
bilaterally with no evidence of pain.  Knee and ankle jerks 
were 2+ and equal.  There was no hypalgesia of the thigh or 
calf.  Straight leg raising to 90 degrees was negative 
bilaterally and big toe extension was strong bilaterally.  X-
rays showed some sacralization of L5 on the left and some 
narrowing of the disc space between L5-S1.  The diagnosis was 
mild degenerative disc disease of the lumbar spine at L5-S1.  

A Board videoconference hearing was conducted in February 
1999.  The veteran testified that his neck and back 
disabilities interfered with his current employment as a 
barber instructor.  He quit barbering full time due to 
service-connected disability and became an instructor.  He 
testified that prolonged standing with his hands at shoulder 
level causes his arm to give out and that he has to take a 
break.  He testified that he has radiculopathy down into the 
left shoulder, arm and into the index finger and thumb.  He 
testified that his thumb and finger are constantly numb and 
that the left arm pain is also constant and tends to increase 
in severity during the course of the day.  The veteran also 
testified that his disabilities limited his ability to 
participate in sports or perform household chores.  With 
respect to the lumbar spine the veteran testified that he 
does have muscle spasms in the low back although he did not 
have any at the time of his VA examination in 1998 and that 
prolonged sitting and standing cause discomfort.  

Additional evidence submitted in support of the claim 
includes lay statements from the veteran's co-workers 
relating their observations of how the veteran's physical 
condition affects his employment.  

Also of record are VA outpatient treatment records dated from 
August to November 1998.  An October 1998 MRI showed 
prominent left posterior paracentral C5-6 bulge or possible 
herniated disc, central C6-7 herniated disc with slight 
cranial migration.  Nerve conduction study showed normal 
distal motor and sensory nerve action potential latencies, 
amplitudes and conduction velocities.  The needle EMG showed 
no abnormalities.   There was no evidence of left cervical 
radiculopathy.  The most recent entry dated in November 1998 
shows the veteran was evaluated for complaints of chronic 
neck and low back pain, left arm, index finger and thumb 
numbness and severe bilateral temporal headaches.  He denied 
lower extremity numbness but reported occasional radiation of 
low back pain to both hips.  The veteran denied urinary or 
fecal incontinence.  He reported decreased strength in the 
left upper extremity.  On examination the biceps reflexes 
were 1+ bilaterally and patellar reflexes were 2+ 
bilaterally.  Left upper extremity strength was 4/5 and 5/5 
on the right.  Sensation was intact for both lower 
extremities and there was no gait abnormality noted.  There 
was pain with mild extension and flexion of the lower back.  
The clinical assessment was cervical disc herniation with 
radiculopathy and left upper extremity weakness and increased 
back pain, difficult to assess with chronic pain.  

Analysis.  The Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 38 
U.S.C.A. § 5107(a), in that he has presented claims which are 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet.App. 78 (1991); Proscelle v. Derwinski, 2 
Vet.App. 269 (1992).  Where, as in this case, an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55, 58 (1994).

A.  Cervical Spine

The veteran's cervical spine disorder is currently rated 
under Codes 5293 and 5290, indicating that it involves 
intervertebral disc syndrome and may also be rated based on 
limitation of motion of the cervical spine.  See 38 C.F.R. § 
4.27 (1998).  Code 5293 provides for a 20 percent rating for 
a "moderate" disability with recurring attacks.  A 40 
percent rating is warranted for a "severe" disability with 
recurring attacks and intermittent relief.  A 60 percent 
rating is warranted for a "pronounced" disability, 
involving persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293 (1998).  

Code 5290 covers limitation of motion of the cervical spine.  
A 20 percent rating is warranted for moderate limitation of 
motion and a 30 percent rating for severe limitation of 
motion.  38 C.F.R. § 4.71a, Code 5290 (1998).

Under Code 5293, the veteran clearly meets the criteria for a 
20 percent evaluation.  Examinations continue to reveal 
evidence of chronic neck pain and left upper extremity 
weakness and numbness.  Diagnostic test findings are 
consistent with disc herniation at the C5-C6 level and left 
C7 radiculopathy.  He continues to experience recurring 
attacks on prolonged standing in his employment as a 
barbering instructor.  Such attacks are reported to consist 
of radiculopathy into the left shoulder arm, index finger and 
thumb.  The veteran's thumb and finger are constantly numb 
and the left arm pain is present daily and tends to increase 
in severity during the course of the day.  The pain is 
somewhat relived by medication but remains present.  The most 
recent clinical medical evidence is inconsistent relative to 
the presence and degree of any radicular symptomatology.  For 
instance, an October 1998 EMG/NCS study was negative for left 
cervical radiculopathy.  Yet, records dated in November 1998 
indicate clinical evidence of cervical disc herniation with 
radiculopathy and left upper extremity weakness.  The veteran 
testified that he went from being a full-time barber to 
barbering instructor because of the prolonged standing with 
arms held at shoulder level involved which affects his arm.  

The veteran's stated history in conjunction with the clinical 
evidence shows that he suffers from recurrent attacks, 
treated with medication and conservative measures, with some 
relief between episodes.  Having reviewed the evidence of 
record and examination findings, the Board is of the opinion 
that the disability picture associated with the veteran's 
cervical spine disability more nearly comports with the 
criteria for a 40 percent evaluation.  An evaluation in 
excess of 40 percent is not warranted as pronounced 
intervertebral disc syndrome, with persistent symptoms has 
not been demonstrated.  An increased evaluation under the 
criteria of 38 C.F.R. § 4.40 for pain is not warranted as the 
40 percent rating assigned herein includes consideration of 
pain, weakness and flare-ups, which constitute recurring 
attacks.

The Board therefore finds that a preponderance of the 
evidence supports the assignment of a 40 percent rating for 
left C6 herniated nucleus pulposus with radiculopathy.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998).

B.  Lumbosacral Spine

The veteran's lumbar spine is rated under Codes 5003 and 
5295.  Degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code of 
the specific joint involved.  38 C.F.R. § 4.71a, Code 5003 
(1998).  A 10 percent rating is warranted for slight 
limitation of motion of the lumbar spine.  A 20 percent 
rating is warranted for moderate limitation of motion of the 
lumbar spine and a 40 percent rating is warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5292 (1998).

Code 5295 of the VA rating schedule (38 C.F. R. Part 4) 
provides a 10 percent rating for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating requires 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  For 40 percent under this code, 
lumbosacral strain must be severe with listing of whole spine 
to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295 (1998).

The VA examination in August 1998 revealed complaints of low 
back pain with occasional radiation to the left hip.  There 
was no evidence of muscle spasm or deformity of the spine.  
The veteran had forward flexion to 60 degrees and extension 
to 22 degrees, both with pain.  Rotation was to 35 degrees 
with slight pain on the left.  Lateral bending was to 20 
degrees with no discomfort noted.  The medical evidence shows 
that the veteran's service-connected back disability is not 
productive of muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position, as required for a 20 percent rating under Code 
5295.  Earlier VA examinations also did not show the 
symptomatology necessary for a higher rating under this code 
section.

Also potentially relevant is 38 C.F.R. § 4.71a, Code 5293, 
which pertains to intervertebral disc syndrome.  A 10 percent 
disability rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation is warranted for severe symptoms 
characterized by recurring attacks with intermittent relief.  
A 60 evaluation is the maximum evaluation for this diagnostic 
code, requiring evidence of a pronounced condition, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a Code 5293 (1998).

While the evidentiary record does show some radiation of pain 
into the left lower extremity, it does not substantiate that 
the veteran's low back disability is reflective of moderate 
intervertebral disc syndrome, the criteria for the next 
higher evaluation of 20 percent under Code 5293.  Although 
degenerative disc disease involving the L5-S1 area has been 
noted, significant neurological findings appropriate to that 
site have not been demonstrated.  There is no evidence that 
the veteran is entitled to a higher rating under Code 5293 as 
the evidence does not suggest that he has moderate 
intervertebral disc syndrome with recurring attacks.  It is 
also clear from the evidence of record that significant 
limitation of motion required for a 20 percent rating under 
Code 5292 is not present.  The veteran's overall level of 
disability shown does not more nearly approximate the 
moderate manifestations required for a 20 percent rating 
under Code 5295.  38 C.F.R. § 4.7 (1998). 

The Board has considered the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 and whether a higher rating is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
finds, however, that the application of these sections does 
not result in a higher rating for lumbar spine disability.  
There is a lack of objective medical evidence supporting the 
veteran's contentions that he suffers any additional 
functional loss and/or limitation of motion.  The veteran has 
not expressed any back symptomatology other than pain and his 
low back disability has not been shown, during an 
exacerbation of symptoms, in November 1998, to result in 
muscle atrophy, point tenderness or an abnormal gait.  The 
evidence of record is negative for any objective showing of 
significant increased functional impairment due to those 
reports of pain other than that contemplated by the current 
rating.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet.App. 194 (1997).  

In this case, the Board finds that the 10 percent disability 
rating is sufficient to compensate for the impairment 
present.  Thus, the current level of disability shown is 
encompassed by the rating assigned and with due consideration 
to the provision of 38 C.F.R. § 4.7, an evaluation in excess 
of 10 percent is not warranted.

In making its determinations, the Board has considered the 
hearing testimony, which is considered credible insofar as 
the veteran described his current symptoms and beliefs that 
his service-connected low back disorder is more disabling 
than currently rated and his wife testified to observable 
symptoms.  However, neither the veteran nor his wife is 
competent to testify as to matters requiring medical 
expertise.  See e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The competent evidence in this case does not 
provide a basis for favorable action on the veteran's claim.

The Board therefore finds that the preponderance of the 
evidence is against the claim for an increased rating for 
lumbar spine disability and that the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 1998).


ORDER

A 40 percent rating for left C6 herniated nucleus pulposus 
with radiculopathy is granted, subject to the regulations 
applicable to the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

